DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 09/21/2021, in which claims 1 and 21 were amended, claims 2, 11-20 were withdrawn, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6,10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 8163601) in view of Feng (US Pub. 20110018116), Olson et al. (US Pub. 20190326255), Chow et al. (US Pub. 20100144101), Hsu et al. (US Pub. 20180374717) and Samson et al. (US Pub. 20150332989).
Regarding claims 1 and 21, Gong et al. discloses in Fig. 7-14 a method for fabricating semiconductor packages, the method comprising the steps of: 
preparing a wafer [200] comprising a plurality of semiconductor devices [210][column 6, lines 25-26]; 
depositing metal [211, 212, 213] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer [200][column 6, lines 25-46]; 
applying a first singulation process to the wafer [200] forming a plurality of separated semiconductor devices [210][Fig. 14, column 6, lines 57-67, column 7, lines 1-13].
Gong et al. fails to disclose
preparing a plurality of wafers;
depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers.
Feng discloses in Fig. 2D, Fig. 2H, paragraph [0022], [0024], 
preparing a plurality of wafers;
depositing metal [103, 104, 105] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers [101].
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong fails to disclose   
providing a removable carrier; 
forming a plurality of lead strips on a top surface of the removable carrier; 
attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; 
forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; 
forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; 
removing the removable carrier exposing a bottom surface; 

applying a second singulation process to the integrated structure forming the semiconductor packages.
Olson et al. discloses in Fig. 2A-2F, paragraph [0045]-[0064]
providing a removable carrier [56 and 58]; 
forming a plurality of lead structures [54] on a top surface of the removable carrier [56 and 58]; 
attaching the plurality of separated semiconductor devices [24] to the top surface of the removable carrier [56 and 58]; 
forming a molding encapsulation [62] enclosing a majority portion of the plurality of lead structures [54] and the plurality of separated semiconductor devices [24]; 
forming a plurality of electrical interconnections [110] above the molding encapsulation [62], connecting the plurality of semiconductor devices [24] to the plurality of lead structures [54]; 
removing the removable carrier [56 and 58] exposing a bottom surface; 
applying a second singulation process to an integrated structure forming the semiconductor packages [Fig. 2F and paragraph [0064]].
Chow et al. discloses in Fig. 3a, paragraph [0033]
a plurality of lead structures [104] comprises a plurality of lead strips.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. and Chow et al. into the method of Gong et al. to include providing a removable carrier; KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong et al., Olson et al., Chow et al. fails to disclose 
bonding a tape to the exposed bottom surface. 
	Hsu et al. discloses in Fig. 5, Fig. 15-18, paragraph [0029]-[0032], [0045]
bonding a tape [360] to the exposed bottom surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hsu into the method of Gong et al., Olson et al. and Chow et al. to include bonding a tape to the exposed 
Gong et al., Scanlan et al., Chow et al. fails to disclose 
wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads;
wherein each of the plurality of lead strips further comprises a central vertical bar; and an additional horizontal bar; wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; wherein the second side is opposite the first side; and wherein the additional horizontal bar comprises a free end not directly connecting to the plurality of vertical bars.
Samson et al. discloses in Fig.8, Fig.9
wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads;
wherein each of the plurality of lead strips further comprises a central vertical bar; and 
an additional horizontal bar; 
wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on 
wherein the second side is opposite the first side; and 
wherein the additional horizontal bar comprises a free end not directly connecting to the plurality of vertical bars.

    PNG
    media_image1.png
    361
    568
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Samson et al. into the method of Gong et al., Scanlan et al., Chow et al. to include wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads; wherein each of the plurality of lead strips further comprises a central vertical bar; and an additional horizontal bar; wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 3, Olson et al. discloses in paragraph [0045] wherein the step of forming the plurality of lead structures [54] comprises the sub-step of bonding a plurality of pre-formed lead structures [54] to the top surface of the removable carrier [56 and 58] forming the plurality of lead structures [54].
Chow et al. discloses in Fig. 3a, paragraph [0033]
the plurality of lead structures [104] comprises plurality of copper strips.
Consequently, the combination of Olson and Chow discloses wherein the step of forming the plurality of lead strips comprises the sub-step of bonding a plurality of pre-formed copper strips to the top surface of the removable carrier forming the plurality of lead strips.

Regarding claim 4, Olson et al. discloses in Fig. 2B, paragraph [0046] and [0049] wherein the step of forming the molding encapsulation comprises the sub-step of forming the molding encapsulation [62] by applying a removable film [release film] 

Regarding claim 5, Olson et al. discloses in Fig. 2C and paragraph [0053] after the step of forming the molding encapsulation [62], further comprising lapping a top surface of the molding encapsulation [62].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. into the method of Gong et al. to include after the step of forming the molding encapsulation further comprising lapping a top surface of the molding encapsulation. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of forming a planarized insulating encapsulation exposing the conductive pillars and the contacts of the semiconductor device for further processing [paragraph [0053] of Olson et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 6, Olson discloses in paragraph [0043] 
wherein the removable carrier [56] is made of a stainless steel material; and
Chow et al. discloses in Fig. 3a, paragraph [0033]
wherein the plurality of lead strips [104] are made of a copper material.

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. and Chow into the method of Gong et al. to include wherein the removable carrier is made of a stainless steel material; and wherein the plurality of lead strips are made of a copper material. The ordinary artisan would have been motivated to modify Gong et al., in the above manner for the purpose of providing suitable material of temporary carrier and suitable material of conductive posts.

Regarding claim 10, Olson discloses in Fig. 2A-2B wherein a height of the plurality of the lead strip [54] is substantially the same as a thickness of the plurality of separated semiconductor devices [24].

Claims 1, 5-6 and 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 8163601) in view of Feng (US Pub. 20110018116), Scanlan et al. (US Pub. 20160260682), Chow et al. (US Pub. 20100144101) and Hsu et al. (US Pub. 20180374717) and Samson et al. (US Pub. 20150332989).
Regarding claims 1 and 21, Gong et al. discloses in Fig. 7-14 a method for fabricating semiconductor packages, the method comprising the steps of: 

depositing metal [211, 212, 213] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer [200][column 6, lines 25-46]; 
applying a first singulation process to the wafer [200] forming a plurality of separated semiconductor devices [210][Fig. 14, column 6, lines 57-67, column 7, lines 1-13].
Gong et al. fails to disclose
preparing a plurality of wafers;
depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers.
Feng discloses in Fig. 2D, Fig. 2H, paragraph [0022], [0024], 
preparing a plurality of wafers;
depositing metal [103, 104, 105] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers [101].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Feng into the method of Gong et al. to include preparing a plurality of wafers; depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers. The ordinary artisan would have been motivated to modify Gong et al. in the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong fails to disclose   
providing a removable carrier; 
forming a plurality of lead strips on a top surface of the removable carrier; 
attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; 
forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; 
forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; 
removing the removable carrier exposing a bottom surface; 
bonding a tape to the exposed bottom surface forming an integrated structure; and 
applying a second singulation process to the integrated structure forming the semiconductor packages.
Scanlan et al. discloses in Fig. 2C-2F, paragraph [0052]-[0068]
providing a removable carrier [40]; 

attaching the plurality of separated semiconductor devices [14] to the top surface of the removable carrier [40]; 
forming a molding encapsulation [56] enclosing a majority portion of the plurality of lead structures [52] and the plurality of separated semiconductor devices [14]; 
forming a plurality of electrical interconnections [70] above the molding encapsulation [56], connecting the plurality of semiconductor devices [14] to the plurality of lead structures [52][paragraph [0058]]; 
removing the removable carrier [40] exposing a bottom surface; 
applying a second singulation process to an integrated structure forming the semiconductor packages [Fig. 2F and paragraph [0068]].
Chow et al. discloses in Fig. 3a, paragraph [0033]
a plurality of lead structures [104] comprises a plurality of lead strips.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. and Chow et al. into the method of Gong et al. to include providing a removable carrier; forming a plurality of lead strips on a top surface of the removable carrier; attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; removing the removable carrier KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong et al., Scanlan et al., Chow et al. fails to disclose 
bonding a tape to the exposed bottom surface. 
	Hsu et al. discloses in Fig. 5, Fig. 15-18, paragraph [0029]-[0032], [0045]
bonding a tape [360] to the exposed bottom surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hsu into the method of Gong et al., Scanlan et al. and Chow et al. to include bonding a tape to the exposed bottom surface forming an integrated structure. The ordinary artisan would have been motivated to modify Gong et al., Scanlan et al. and Chow et al. in the above manner for the purpose of avoiding chipping and cracking during a package singulation step and 
Gong et al., Scanlan et al., Chow et al. fails to disclose 
wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads;
wherein each of the plurality of lead strips further comprises a central vertical bar; and an additional horizontal bar; wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; wherein the second side is opposite the first side; and wherein the additional horizontal bar comprises a free end not directly connecting to the plurality of vertical bars.
Samson et al. discloses in Fig.8, Fig.9
wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads;
wherein each of the plurality of lead strips further comprises a central vertical bar; and 
an additional horizontal bar; 
wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; 
wherein the second side is opposite the first side; and 


    PNG
    media_image1.png
    361
    568
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Samson et al. into the method of Gong et al., Scanlan et al., Chow et al. to include wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads; wherein each of the plurality of lead strips further comprises a central vertical bar; and an additional horizontal bar; wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; wherein the second side is opposite the first side; and wherein the additional horizontal bar comprises a free end not directly connecting to the plurality of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 5, Scanlan et al. discloses in Fig. 2D and paragraph [0055]-[0056] after the step of forming the molding encapsulation [56], further comprising lapping a top surface of the molding encapsulation [56].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. into the method of Gong et al. to include after the step of forming the molding encapsulation further comprising lapping a top surface of the molding encapsulation. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of forming a planarized insulating encapsulation exposing the conductive pillars and the contacts of the semiconductor device for further processing [paragraph [0055]-[0056] of Scanlan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 6, Scanlan et al. discloses in paragraph [0044] 
wherein the removable carrier [40] is made of a stainless steel material; and
Chow et al. discloses in Fig. 3a, paragraph [0033]

Consequently, the combination of Scanlan et al. and Chow discloses wherein the removable carrier is made of a stainless steel material; and wherein the plurality of lead strips are made of a copper material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. and Chow into the method of Gong et al. to include wherein the removable carrier is made of a stainless steel material; and wherein the plurality of lead strips are made of a copper material. The ordinary artisan would have been motivated to modify Gong et al., in the above manner for the purpose of providing suitable material of temporary carrier and suitable material of conductive posts.

Regarding claim 9, Scanlan et al. discloses in Fig. 2E-2F 
wherein before applying the second singulation process, a first portion of the plurality of lead strips [52] and a second portion of the plurality of lead strips [52] are electrically connected [Fig. 2E]; and 
after applying the second singulation process, the first portion of the plurality of lead strips [52] and the second portion of the plurality of lead strips [52] are electrically isolated [Fig. 2F].

Regarding claim 10, Scanlan et al. discloses in Fig. 2D wherein a height of the plurality of the lead strip [52] is substantially the same as a thickness of the plurality of separated semiconductor devices [14].
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 8163601) in view of Feng (US Pub. 20110018116), Scanlan et al. (US Pub. 20160260682), Chow et al. (US Pub. 20100144101), Hsu et al. (US Pub. 20180374717), Otremba et al. (US Pub. 20130146991).
Regarding claims 7 and 8, Gong et al. discloses in Fig. 7-14 a method for fabricating semiconductor packages, the method comprising the steps of: 
preparing a wafer [200] comprising a plurality of semiconductor devices [210][column 6, lines 25-26]; 
depositing metal [211, 212, 213] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer [200][column 6, lines 25-46]; 
applying a first singulation process to the wafer [200] forming a plurality of separated semiconductor devices [210][Fig. 14, column 6, lines 57-67, column 7, lines 1-13].
Gong et al. fails to disclose
preparing a plurality of wafers;
depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers.
Feng discloses in Fig. 2D, Fig. 2H, paragraph [0022], [0024], 
preparing a plurality of wafers;
depositing metal [103, 104, 105] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers [101].
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong fails to disclose   
providing a removable carrier; 
forming a plurality of lead strips on a top surface of the removable carrier; 
attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; 
forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; 
forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; 
removing the removable carrier exposing a bottom surface; 

applying a second singulation process to the integrated structure forming the semiconductor packages.
Scanlan et al. discloses in Fig. 2C-2F, paragraph [0052]-[0068]
providing a removable carrier [40]; 
forming a plurality of lead structures [52] on a top surface of the removable carrier [40]; 
attaching the plurality of separated semiconductor devices [14] to the top surface of the removable carrier [40]; 
forming a molding encapsulation [56] enclosing a majority portion of the plurality of lead structures [52] and the plurality of separated semiconductor devices [14]; 
forming a plurality of electrical interconnections [70] above the molding encapsulation [56], connecting the plurality of semiconductor devices [14] to the plurality of lead structures [52][paragraph [0058]]; 
removing the removable carrier [40] exposing a bottom surface; 
applying a second singulation process to an integrated structure forming the semiconductor packages [Fig. 2F and paragraph [0068]];
wherein the step of forming the plurality of electrical interconnections [70] is before the step of removing the removable carrier [40].
Chow et al. discloses in Fig. 3a, paragraph [0033]
a plurality of lead structures [104] comprises a plurality of lead strips.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong et al., Scanlan et al., Chow et al. fails to disclose 
bonding a tape to the exposed bottom surface. 

bonding a tape [360] to the exposed bottom surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hsu into the method of Gong et al., Scanlan et al. and Chow et al. to include bonding a tape to the exposed bottom surface forming an integrated structure. The ordinary artisan would have been motivated to modify Gong et al., Scanlan et al. and Chow et al. in the above manner for the purpose of avoiding chipping and cracking during a package singulation step and reducing the package warpage caused by the mold layer, the PI layers and the RDL layer [paragraph [0045] of Hsu et al.].
Gong et al., Scanlan et al., Chow et al. fails to disclose 
wherein the plurality of semiconductor devices comprise: a first plurality of metal-oxide semiconductor field-effect transistors (MOSFETs); and a second plurality of MOSFETs; 
wherein each of the first plurality of MOSFETs comprises a gate electrode and a source electrode on a bottom surface of each of the first plurality of MOSFETs; and 
wherein each of the second plurality of MOSFETs comprises a drain electrode on a bottom surface of each of the second plurality of MOSFETs.
Scanlan et al. discloses in paragraph [0003], [0006] a semiconductor device contains multiple active structures including bipolar and field effect transistors. Scanlan et al. discloses in paragraph [0007] that “[t]he term "semiconductor die" as used herein refers to both the singular and plural form of the words, and accordingly can refer to both a single semiconductor device and multiple semiconductor devices.”

wherein the plurality of semiconductor devices [10 and 20] comprise: a first plurality of metal-oxide semiconductor field-effect transistors (MOSFETs) [10]; and a second plurality of MOSFETs [20]; 
wherein each of the first plurality of MOSFETs [10] comprises a gate electrode [14] and a source electrode [13] on a bottom surface of each of the first plurality of MOSFETs [10]; and 
wherein each of the second plurality of MOSFETs [20] comprises a drain electrode [25] on a bottom surface of each of the second plurality of MOSFETs [20].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. and Otremba et al. into the method of Gong et al. to include wherein the plurality of semiconductor devices comprise: a first plurality of metal-oxide semiconductor field-effect transistors (MOSFETs); and a second plurality of MOSFETs; wherein each of the first plurality of MOSFETs comprises a gate electrode and a source electrode on a bottom surface of each of the first plurality of MOSFETs; and wherein each of the second plurality of MOSFETs comprises a drain electrode on a bottom surface of each of the second plurality of MOSFETs. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing a device including two power semiconductor chips; providing an integrated power modules such as half bridge switch circuits that might be implemented in electronic circuits for converting DC .

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 8163601) in view of Feng (US Pub. 20110018116), Olson et al. (US Pub. 20190326255), Chow et al. (US Pub. 20100144101), Hsu et al. (US Pub. 20180374717) and Otremba et al. (US Pub. 20130146991).
Regarding claims 7-8, Gong et al. discloses in Fig. 7-14 a method for fabricating semiconductor packages, the method comprising the steps of: 
preparing a wafer [200] comprising a plurality of semiconductor devices [210][column 6, lines 25-26]; 
depositing metal [211, 212, 213] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer [200][column 6, lines 25-46]; 
applying a first singulation process to the wafer [200] forming a plurality of separated semiconductor devices [210][Fig. 14, column 6, lines 57-67, column 7, lines 1-13].
Gong et al. fails to disclose
preparing a plurality of wafers;
depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers.
Feng discloses in Fig. 2D, Fig. 2H, paragraph [0022], [0024], 
preparing a plurality of wafers;

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Feng into the method of Gong et al. to include preparing a plurality of wafers; depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable metal material and method for deposit metal on surfaces of the wafer to form electrical contacts; providing a wafer batch level process on multiple wafers at the same time thus reducing production time and improving the process throughput [paragraph [0022] and [0024] of Feng et al.] Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong fails to disclose   
providing a removable carrier; 
forming a plurality of lead strips on a top surface of the removable carrier; 
attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; 
forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; 

removing the removable carrier exposing a bottom surface; 
bonding a tape to the exposed bottom surface forming an integrated structure; and 
applying a second singulation process to the integrated structure forming the semiconductor packages.
Olson et al. discloses in Fig. 2A-2F, paragraph [0045]-[0064]
providing a removable carrier [56 and 58]; 
forming a plurality of lead structures [54] on a top surface of the removable carrier [56 and 58]; 
attaching the plurality of separated semiconductor devices [24] to the top surface of the removable carrier [56 and 58]; 
forming a molding encapsulation [62] enclosing a majority portion of the plurality of lead structures [54] and the plurality of separated semiconductor devices [24]; 
forming a plurality of electrical interconnections [110] above the molding encapsulation [62], connecting the plurality of semiconductor devices [24] to the plurality of lead structures [54]; 
removing the removable carrier [56 and 58] exposing a bottom surface; 
applying a second singulation process to an integrated structure forming the semiconductor packages [Fig. 2F and paragraph [0064]].
Chow et al. discloses in Fig. 3a, paragraph [0033]
a plurality of lead structures [104] comprises a plurality of lead strips.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong et al., Olson et al., Chow et al. fails to disclose 
bonding a tape to the exposed bottom surface. 
	Hsu et al. discloses in Fig. 5, Fig. 15-18, paragraph [0029]-[0032], [0045]
bonding a tape [360] to the exposed bottom surface. 

Gong et al., Olson et al., Chow et al. fails to disclose 
wherein the plurality of semiconductor devices comprise: a first plurality of metal-oxide semiconductor field-effect transistors (MOSFETs); and a second plurality of MOSFETs; 
wherein each of the first plurality of MOSFETs comprises a gate electrode and a source electrode on a bottom surface of each of the first plurality of MOSFETs; and 
wherein each of the second plurality of MOSFETs comprises a drain electrode on a bottom surface of each of the second plurality of MOSFETs.
Olson et al. discloses in paragraph [0071] Olson method can be used to form integrated power modules such as half bride switch circuits or full three phase switch circuits that can be formed by integrated multiple power transistors and power diodes within a molded package.  
Otremba et al. discloses in Fig. 2O, Fig. 3, paragraph [0001], [0002], [0023], [0047]-[0048] and claim 1,  

wherein each of the first plurality of MOSFETs [10] comprises a gate electrode [14] and a source electrode [13] on a bottom surface of each of the first plurality of MOSFETs [10]; and 
wherein each of the second plurality of MOSFETs [20] comprises a drain electrode [25] on a bottom surface of each of the second plurality of MOSFETs [20].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. and Otremba et al. into the method of Gong et al. to include wherein the plurality of semiconductor devices comprise: a first plurality of metal-oxide semiconductor field-effect transistors (MOSFETs); and a second plurality of MOSFETs; wherein each of the first plurality of MOSFETs comprises a gate electrode and a source electrode on a bottom surface of each of the first plurality of MOSFETs; and wherein each of the second plurality of MOSFETs comprises a drain electrode on a bottom surface of each of the second plurality of MOSFETs. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing a device including two power semiconductor chips; providing an integrated power modules such as half bridge switch circuits that might be implemented in electronic circuits for converting DC voltages, so-called DC-DC converters [paragraph 0071] of Olson et al., paragraph [0001], [0047]-0048] and claim 1 of Otremba et al.].
Gong et al., Olson et al., Chow et al. fails to disclose

Olson discloses the step of forming the plurality of electrical interconnections and the step of removing the removable carrier. It would be obvious to one of skill in the art that changing the order of the above two steps would result no change in their respective functions would have yielded nothing more than predictable results to one of ordinary skill in the art. “Fabrication sequences are "alterable" or "capable of changing" and “not every process claim is limited to the performance of its steps in the order written” (Loral Fairchild Corp. v. Sony Corp., 181 F.3d 1313, 1322 (Fed. Cir. 1999). “Although the ordering of the steps and the use of the word "then" suggests an order, neither logic nor anything in the specification or prosecution history suggests that the order of these steps would matter. See FF. 126. The Court therefore finds that the vacuuming and filtering elements recited in claim 1 are literally present in the Boston IV lens, and that the sequence of these steps is not a separate limitation of the claim. The variation in sequence does not take the Boston IV lens outside the scope of claim 1” (Dome Patent, LP v. Rea, 59 F. Supp. 3d 52, 83, 2014 BL 452038, 27 (D.D.C. 2014)).

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments on page 9, Examiner respectfully disagrees because of the following reasons:
First, with respect to a first rejection of claim 7 under Gong, Scanlan et al. and Chow, Scanlan et al. discloses in Fig. 2C-2F, paragraph [0052]-[0068] wherein the step of forming the plurality of electrical interconnections [70] is before the step of removing the removable carrier [40]. Scanlan is not cited to teach the “lead strips”. Chow et al. discloses in Fig. 3a, paragraph [0033] a plurality of lead structures [104] comprises a plurality of lead strips. Thus, Gong, Scanlan et al. and Chow discloses the claimed limitation “wherein the step of forming the plurality of electrical interconnections is before the step of removing the removable carrier and forming a plurality of lead strips.”
Second, with respect to the second rejection of claim 7 under Gong, Olson and Chow, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the rejection, “Gong et al., 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/
Primary Examiner, Art Unit 2822